Citation Nr: 0015907	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for PTSD rated as 30 
percent disabling prior to March 22, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
May 1956, form April 1957 to May 1960, from June 1961 to June 
1964 and from December 1965 to December 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 1997, the case was remanded by the Board for further 
development.  

After the veteran's claim was returned to the Board for 
further consideration of his appeal for an increased rating 
for PTSD his veteran representative raised an additional 
issue of entitlement to service connection for diabetes 
mellitus as secondary to exposure to Agent Orange.  That 
issue has not been considered by the RO and is referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran has PTSD manifested by nightmares, disturbed 
sleep, resentful mood, angry affect and poor insight and 
judgment with a GAF score of 52.

2.  Prior to March 22, 1999 the veteran's PTSD was manifested 
by nightmares, depression, sleep disturbance, flashbacks and 
irritability shown to be productive of no more than definite 
industrial impairment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132 Code 9411 (1999).

2.  Prior to March 22, 1999 the schedular criteria for a 
rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996) and Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During a visit to a VA out-patient clinic in November 1984, 
the veteran complained of flashbacks and nightmares.  On VA 
examination in November 1985 he reported nightmares about 
events in Vietnam.

On VA psychiatric evaluation in August 1992 the veteran 
complained of recurring dreams of events in Vietnam.  He 
stated that he slept about 4 hours per night.  He reported 
trouble concentrating.  He exhibited some psychomotor 
retardation.  Examination revealed that he was alert, awake 
and oriented in three spheres.  He was coherent.  Speech and 
thought process were slow.  Affect appeared somewhat blunted 
at times.  Judgment was fair.  Insight was poor.  
Concentration was fair to good.  The impression was alcohol 
dependency and PTSD, provisional.

VA out-patient clinic records dated in May 1993 reveal that 
the veteran entered an out-patient treatment program and 
showed some improvement becoming less angry and aggressive.

On psychiatric evaluation at a VA facility in June 1993 it 
was reported that the veteran's stream of mental activity was 
goal directed without obvious loose associations.  Affect was 
somewhat flattened and mood was mildly depressed.  He was 
oriented to time, place and person and memory was reasonably 
intact.  The diagnostic impression was dysthymic disorder 
with PTSD and alcohol dependency in remission.

On VA examination in August 1993 the veteran complained of 
depression, difficulty sleeping, fatigue, nightmares, 
flashbacks, diminished interest in significant activities and 
feelings of detachment and estrangement from others.  
Examination revealed that he was cooperative and spoke with 
an appropriate rate of speech.  His affect was depressed.  He 
was oriented to time, person and place and his memory was 
acceptable.  Pertinent diagnoses were PTSD, dysthymia and 
alcohol dependence, in remission.

The veteran testified at a hearing before a member of the 
Board at the RO in July 1997.  He related that he had 
nightmares every night and that he avoided being around 
people.  

After the veteran's claim was remanded additional VA out-
patient records were received.  An entry dated in July 1995 
shows that he complained of difficulty sleeping.  He stated 
that his mood was down and he was irritable.  Examination 
revealed that his speech was fluent and logical.  Mood was 
dysthymic and irritable.  There were no other abnormal 
findings.  The diagnosis was dysthymic disorder.

On VA examination in March 1999 the veteran complained of 
recurrent dreams about Vietnam, sweating during the night, 
hearing someone hollering at the door, needing medication to 
fall asleep, social withdrawal, feeling uncomfortable around 
people, feelings of resentment and poor memory.  He reported 
that he had been unemployed since 1981.  He indicated that 
when he was employed he changed jobs frequently because of 
difficulty getting along with people.  He stated that in 1984 
he began to receive disability benefits due to back and neck 
problems as well as a mental condition.  Examination revealed 
that eye contact was sustained and psychomotor activity was 
within normal limits.  Speech was clear and coherent.  Mood 
was described as resentful and affect was broad  and at times 
angry.  The veteran voiced tangential complaints about the VA 
system and did not answer questions directly.  He required 
constant redirection.  He denied suicidal ideation and 
hallucinations.  He was alert and oriented to person, place, 
time and situation.  He complained of difficulty remembering 
important information.  Memory was not tested due to lack of 
time.  Insight and judgment were poor.  The diagnosis was  
PTSD.  The current rating on the Global Assessment of 
Functioning (GAF) Scale was 52.  The examiner offered the 
opinion that the veteran was functioning very poorly.  She 
stated that he was not able to engage in a meaningful 
relationship with another individual and came across as a 
very insecure person.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 10 percent rating was provided for PTSD 
where there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was provided where there was definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and symptoms which 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was provided 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and there were symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
severely impaired and that there be severe impairment of 
social and industrial adaptability.  A 100 percent rating was 
provided where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and that there were totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

Under the rating schedule provisions which became effective 
on November 7, 1996, a 30 percent rating is provided for PTSD 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130 Code 9411 (1999).

This case involves an initial rating for PTSD following the 
initial award of service connection.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet.App. 119 (1999).  
The RO has assigned a 30 percent rating for the period from 
June 29, 1993, the date of the initial grant of service 
connection for PTSD through March 21, 1999 and a 50 percent 
rating effective March 22, 1999 based on a finding that VA 
examination on that date showed that an increase in 
disability had occurred.  The Board notes that the period 
during which the 30 percent rating was in effect encompasses 
dates covered by both the old and the new Rating Schedule 
provisions set forth above.

The record shows that prior to March 1999 the evidence showed 
that the veteran's PTSD was manifested by nightmares, 
depression, sleep disturbance, flashbacks and irritability.  
His speech was logical and goal directed.  He showed no 
evidence of a thought disorder.  He was alert and fully 
oriented and insight and judgment were intact.  In 
considering the appropriate rating of the veteran's PTSD 
under the older rating criteria, the Board notes that 
throughout the period in question the symptoms demonstrated 
are not shown to have resulted in more than definite 
industrial impairment.  While he has been unemployed, his 
inability to work is clearly due to several non-service 
connected disabilities including cardiovascular disease, 
diabetes mellitus, lumbar disc syndrome and chronic 
obstructive pulmonary disease.  In considering the 
appropriate rating of the veteran's PTSD under the new rating 
criteria for the period prior to March 22, 1999, the Board 
notes that the veteran did not demonstrate speech disorders, 
panic attacks, difficulty understanding commands, memory 
impairment, impaired judgment, impaired abstract thinking or 
disturbances of motivation.  He did appear depressed, but 
depression is a symptom listed among those considered in 
assigning a 30 percent rating.  Therefore, under the new 
criteria as well as the old, the Board concludes that the 
appropriate rating for the veteran's PTSD prior to March 22, 
1999 was no more than 30 percent and an increase beyond that 
level is not warranted.

On examination on March 22, 1999 the veteran's PTSD was 
manifested by resentful mood and angry affect.  He did not 
answer questions directly and required constant redirection.  
He reported difficulty remembering and insight and judgment 
were considered poor.  GAF score was 52.  However, there was 
no suicidal ideation, obsessive rituals or illogical speech.  
He was oriented and appropriately dressed.  Accordingly, the 
Board concludes that the evidence on that examination did not 
provide a basis for the assignment of a rating in excess of 
50 percent for the veteran's PTSD.



ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 22, 1999 is denied.  Entitlement to a rating 
in excess of 50 percent for PTSD effective March 22, 1999 is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

